Citation Nr: 0714330	
Decision Date: 05/15/07    Archive Date: 06/01/07

DOCKET NO.  04-41 411A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California



THE ISSUE

Entitlement to a compensable evaluation for bilateral hearing 
loss.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Kristi Barlow, Counsel




INTRODUCTION

The veteran served on active duty from September 1964 to June 
1969.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an October 2002 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Oakland, California, which granted service connection for 
bilateral hearing loss and assigned a noncompensable rating 
thereto.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran's right ear hearing loss is assigned a 
Numeric Designation of III; his left hearing loss is assigned 
a Numeric Designation of IV.


CONCLUSION OF LAW

Criteria for a 10 percent rating for bilateral hearing loss 
have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 4.1-4.16, 4.85, Diagnostic Code 6100 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA) must be 
examined.  The VCAA provides that VA shall apprise a claimant 
of the evidence necessary to substantiate his/her claim for 
benefits and that VA shall make reasonable efforts to assist 
a claimant in obtaining evidence unless no reasonable 
possibility exists that such assistance will aid in 
substantiating the claim.  

In letters dated in July 2003 and February 2005, VA notified 
the veteran of the information and evidence needed to 
substantiate and complete his claim of entitlement to an 
increased rating for hearing loss, including what part of 
that evidence he was to provide and what part VA would 
attempt to obtain for him.  See 38 U.S.C.A. § 5103(a); 38 
C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  The letters also generally advised the 
veteran to submit any additional information in support of 
his claim.  See Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  Additional notice of the five elements of a service-
connection claim, as is now required by Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), was provided in March 
2006.  Accordingly, the Board finds that VA met its duty to 
notify the veteran of his rights and responsibilities under 
the VCAA.

With respect to the timing of the notice, the Board points 
out that the United States Court of Appeals for Veterans 
Claims (Court) held in Pelegrini that a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  In 
this case, appropriate notice for the underlying claim of 
entitlement to service connection for hearing loss was 
provided prior to the appealed AOJ decision in keeping with 
Pelegrini.  As such, the Board finds that the notification 
requirements of the VCAA have been satisfied as to both 
timing and content.  

The Board also finds that VA has complied with the VCAA's 
duty to assist by aiding the veteran in obtaining evidence, 
affording him physical examinations, obtaining medical 
opinions as to the etiology and severity of disabilities, and 
by affording him the opportunity to give testimony before an 
RO hearing officer and/or the Board.  The veteran withdrew 
his request for a Board hearing in April 2005 and there are 
no other requests pending.  It appears that all known and 
available records relevant to the issue here on appeal have 
been obtained and are associated with the veteran's claims 
file, and the veteran does not appear to contend otherwise.  
Thus, the Board finds that VA has done everything reasonably 
possible to notify and to assist the veteran and that no 
further action is necessary to meet the requirements of the 
VCAA.

The veteran contends that a compensable rating should be 
assigned for his bilateral hearing loss because he has 
difficulty hearing in noisy environments such as offices, 
stores or restaurants.  He requests that consideration be 
given to the test results from a hearing in noise test (HINT) 
performed by his private ear, nose and throat specialist 
because it gives a better reflection of his actual hearing 
loss.  The veteran is a retired government worker and does 
not assert that his hearing loss impairs his ability to work.

Disability evaluations are determined by the application of 
the schedule of ratings which is based on average impairment 
of earning capacity.  See 38 U.S.C.A. § 1155.  Separate 
diagnostic codes identify the various disabilities.  Where 
entitlement to compensation has been established and a higher 
initial disability rating is at issue, the level of 
disability at the time entitlement arose is of primary 
concern.  Consideration must also be given to a longitudinal 
picture of the veteran's disability to determine if the 
assignment of separate ratings for separate periods of time, 
a practice known as "staged" ratings, is warranted.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).

38 C.F.R. § 4.85, Diagnostic Code 6100, sets out criteria for 
evaluating hearing impairment using puretone threshold 
averages and speech discrimination scores.  Numeric 
designations are assigned based upon a mechanical use of 
tables found in Section 4.85; there is no room for subjective 
interpretation.  Scores are simply matched against Table VI 
to find the numeric designation, then the designations are 
matched with Table VII to find the percentage evaluation to 
be assigned for the hearing impairment.  38 C.F.R. § 4.86 
allows for the use of either Table VI or Table VIA in 
determining the appropriate numeric designation when there 
are exceptional patterns of hearing impairment.






The veteran underwent VA audiologic evaluation in August 2003 
and pure tone thresholds, in decibels, were recorded as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
30
25
40
60
LEFT
20
30
40
45
70

Speech audiometry revealed speech recognition ability of 96 
percent in each ear.

Upon private audiologic testing performed in April 2004, the 
veteran showed similar pure tone thresholds, which were 
recorded as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
30
25
35
55
LEFT
30
35
35
40
65

Speech audiometry also revealed similar scores for speech 
recognition; he had 96 percent discrimination in the right 
ear and 92 percent in the left ear.  The specialist, however, 
also administered the HINT test to determine the actual level 
of speech recognition in real-life settings.  Under that 
testing, the veteran only had 76 percent discrimination in 
the right ear and 72 percent in the left ear.

Upon VA audiologic evaluation in February 2005, pure tone 
thresholds were again very similar to previous testing.  
Specifically:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
30
25
40
50
LEFT
25
35
35
45
75

Speech audiometry revealed speech recognition ability of 96 
percent in the right ear and 92 percent in the left ear.

Given the evidence as outlined above, Numeric Designations of 
I are assigned for both ears based on all audiometric 
testing, including the private testing, when only the scores 
from quiet-room testing are considered.  When considering the 
HINT testing, however, a Numeric Designation of III is 
assigned for right ear hearing loss and a Numeric Designation 
of IV is assigned for left ear hearing loss.  The latter 
appears to be more reflective of the veteran's actual 
disability and meets criteria for assignment of a 10 percent 
rating.  Therefore, a 10 percent rating for bilateral hearing 
loss is granted.  A higher rating is not for assignment on a 
schedular basis as the testing fits squarely in Table VII for 
a rating of 10 percent.  There is no evidence to support the 
assignment of staged ratings.

The VA schedule of ratings will apply unless there are 
exceptional or unusual factors which would render application 
of the schedule impractical.  See Fisher v. Principi, 4 Vet. 
App. 57, 60 (1993).  38 C.F.R. § 3.321(b)(1) provides that, 
in exceptional circumstances, where the schedular evaluations 
are found to be inadequate, the veteran may be awarded a 
rating higher than that encompassed by the schedular 
criteria.  According to the regulation, an extraschedular 
disability rating is warranted upon a finding that "the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization that would 
render impractical the application of the regular schedular 
standards."

The veteran does not assert that he is totally unemployable 
because of his hearing loss and he has not identified any 
specific factors which may be considered to be exceptional or 
unusual in light of VA's schedule of ratings.  The Board has 
been similarly unsuccessful in locating exceptional factors, 
but acknowledges that the veteran's representative pointed 
out in its April 2007 brief that an appropriate explanation 
had not been provided as to why a compensable rating could 
not be assigned on an extra-schedular basis.  

The veteran has not required frequent periods of 
hospitalization for his hearing loss and his treatment 
records are void of any finding of exceptional limitation 
beyond that contemplated by the schedule of ratings.  The 
Board does not doubt that limitation caused by difficulty 
hearing high-pitched voices in a setting with background 
noise has an adverse impact on employability; however, loss 
of industrial capacity is the principal factor in assigning 
schedular disability ratings.  See 38 C.F.R. §§ 3.321(a) and 
4.1.  38 C.F.R. § 4.1 specifically states: "[g]enerally, the 
degrees of disability specified are considered adequate to 
compensate for considerable loss of working time from 
exacerbations or illnesses proportionate to the severity of 
the several grades of disability."  See also Moyer v. 
Derwinski, 2 Vet. App. 289, 293 (1992) and Van Hoose v. 
Brown, 4 Vet. App. 361, 363 (1993) [noting that the 
disability rating itself is recognition that industrial 
capabilities are impaired].  Consequently, the Board finds 
that the 10 percent evaluation assigned in this decision 
adequately reflects the clinically established impairment 
experienced by the veteran and a higher rating is not for 
assignment on an extra-schedular basis.


ORDER

A 10 percent rating for bilateral hearing loss is granted, 
subject to the laws and regulations governing the award of 
monetary benefits.



____________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


